Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/18/2020.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Olson on 1/26/2021.

The application has been amended as follows: 
Claim 1:
Line 12: deleted “overlaps with”
Line 13: replaced “the lamp-receiving” with –the reinforcing core overlap with the lamp-receiving—
Line 14: replaced “lamp.” with –lamp; and
wherein the reinforcing core extends beyond the lamp-receiving opening of the window weather strip at a free end of the reinforcing core.—
Claim 2:
Line 2: replaced “reinforcing core has” with –at least sections of the reinforcing core have--
Claim 4:
Line 2: replaced “reinforcing core has” with –at least sections of the reinforcing core have—
Line 3: deleted “- seen in cross-section -“
Claim 6:
Line 2: replaced “reinforcing core has” with –at least sections of the reinforcing core have—
Line 3: replaced “a free” with –the free—
Claim 7:
Line 2: deleted “seen in cross-section”
Line 4: replaced “which” with –the—and replaced “receives” with –receiving--
Claim 8:
Line 2: replaced “reinforcing core has” with –at least sections of the reinforcing core have--
Claim 11:
Line 2: replaced “reinforcing core has” with –at least sections of the reinforcing core have--
Claim 12:
Line 2: replaced “wherein wherein the reinforcing core has” with –wherein the at least sections of the reinforcing core have—
Line 3: replaced “, as seen in cross-section, is curved or bent” with –extends—
Line 4: replaced “thereof” with –of the weather strip—
Claim 17:
Line 2: replaced “a free” with –the free—and replaced “carrier” with –the carrier—
Claim 18: cancelled
Claims 1-17, 19, and 20 are allowed.


the prior art does not teach or motivate the claimed combination of elements, in particular the weather strip with window weather strip carrier secured on a vehicle skin via skin receiving portion and having a reinforcing core and a carrier sleeve accommodating the reinforcing core; a window weather strip secured to the window weather strip carrier on a side of the window weather strip carrier facing away from the vehicle skin receiving portion; and a lamp arranged in a lamp-receiving opening of the window weather strip; where the reinforcing core protrudes out of the carrier sleeve, at least sections of the core overlap the lamp-receiving opening and function as a reflector for the lamp, and the reinforcing core extends beyond the lamp-receiving opening of the window weather strip at a free end of the reinforcing core.  While the prior art teaches some of the elements of the present claims (see non-final office action of 10/2/2020), the prior art does not teach the reinforcing core of the weather strip functioning as a reflector for a lamp and extending beyond the opening receiving the lamp.  Both the reflector portion of the previously applied Stegemann reference and the core of the previously applied Knight reference do not extend beyond such a location and such an extension would not be design choice as there is no motivation to do so other than to reach the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak